                         Case 2:21-mj-00405-JLW Document 1 Filed 07/14/21 Page 1 of 10
AO 442 (Rev. 11/11) Arrest Warrant                                                                            

                                        UNITED STATES DISTRICT COURT
                                                                for the
                                                      EasternDistrict
                                                 __________   District of
                                                                       of __________
                                                                          Texas
                                                                                                         1:07 pm, Jul 09 2021

                  United States of America
                             v.                                   )
                      AAKASH GANDHI                               )        Case No.    1:21cr78
                     330 4th Street, #209                         )
                         Kirland, WA                              )
                                                                  )
                                                                  )
                            Defendant


                                                     ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      AAKASH GANDHI                                                                                     ,
who is accused of an offense or violation based on the following document filed with the court:
   6($/('
✔ Indictment
u                    u Superseding Indictment         u Information     u Superseding Information                   u Complaint
u Probation Violation Petition            u Supervised Release Violation Petition       u Violation Notice          u Order of the Court

This offense is briefly described as follows:
  18:1349 Conspiracy to commit mail fraud
  18:1341 Mail Fraud




Date:        7/8/21
                                                                                         Issuing officer’s signature

City and state:       Beaumont, TX                                               David A. O'Toole, CLERK OF COURT
                                                                                           Printed name and title


                                                                Return

           This warrant was received on (date)                        , and the person was arrested on (date)
at (city and state)                                         .

Date:
                                                                                        Arresting officer’s signature



                                                                                           Printed name and title
              Case 2:21-mj-00405-JLW Document 1 Filed 07/14/21 Page 2 of 10
        1:21-cr-00078-MAC-zJH *SEALED* Document 2 Fted o7tO$t27 Page 1 of 9 PagelD #:
"Case                                                2
                                                                                     FILED
                                                                                  f ei.noti Jf *?J,"t? i I ro
                                                                             "o "                               "
                              .IN T}IE UNITED STATES DISTRICT COLTRT
                               FORTHEEASTERNDISTRICTOFTEXAS JUL O8 2OZI
                                         BEAUMONTDIVISION

   I.INITED STATES OF AMERICA                                              BY
                                                     $                     DEPUTY
                                                     A

                                                     i   *o.1:2t-crr10

   A    qIi{SH GANDHI
                                                     $   Judg",   knul l{ao*horzn
                                                     $



                                              INDICTMENT


   THE UNITED STATES GRAND JURY CHARGES:

                                                COUNT     1


                                                               Violation: l8 U.S.C. $ 1349
                                                               (Conspiracy to Commit Mail Fraud)

         1   .   From in or about Augu st 2020 , and continuing tfuough in or about November

   2020, the exact dates being unknown to the Grand Jury, in the Eastem District of Texas,

   and elsewhere, the defendant,       Aakash Gandhi, along with others both known and

   unknown to the Grand Jury, did knowingly and willfully combine, conspire, confederate,

   and agree to violate 18 U.S.C. $ 1341, mail fraud, that to place in any post office and

   authorized depository for mail matter, any matter and thing whatever to be sent and

   delivered by the Postal Service, and deposit and cause to be deposited any matter and

   thing whatever to be sent and delivered by any private and commercial interstate carrier,

   and take and receive therefrom, any such matter and thing, and       knowingly cause to be                       i

                                                                                                                    I

                                                                                                                    I


   delivered by mail and such carrier according to the direction thereon, and at the place at                       I


                                                                                                                    l
                                                                                                                    l
                                                                                                                    I

   which it was directed to be delivered by the person to whom it is addressed, any such                            I



                                                                                                                    i
                                                                                                                    i
                                                                                                                    I


                                                                                                                    I

                                                                                                                    l
   Aakash Gandhi lndictment Page 1 of 9
                                                                                                                    l
                                                                                                                    .
           Case 2:21-mj-00405-JLW Document 1 Filed 07/14/21 Page 3 of 10
Case, 1:21-Cr-00078-MAC-ZJH*SEALED* Document2 Filed07l08l27 Page2otgPagelD#:




   matter or thing for the purpose of executing a scheme and artifice to defraud and for

   obtaining money and property by means offalse and fraudulent pretenses,

   representations, and promises.

                                      Purpose of the Conspiracv

          I   .   It was the general purpose ofthe conspiracy for the defendant and his co-

   conspirators to defraud victims and untawfully obtain money from such victims by rneans

   of false and fraudulent pretenses, representations, and promises.

                                Manner and Means of the Conspiracy

         2.       The manner and means by which the defendant and his co-conspirators sought

  to accomplish the objects and purpose ofthe conspiracy included, among others, the

  following:

         3.       To achieve the goals ofthe conspiracy, the defendant and his co-conspirators

  devised and carried out a scheme to defraud and to obtain money and property from victims

  by means offalse and fraudulent pretenses, representations, and promises.

         4.       Gandhi, and others known and unknown, were members of       a   criminal fraud

  ring (the 'Fraud Ring") operating nationwide, including within the Eastem District        of

  Texas, that committed a government imposter fraud scheme and targeted victims

  throughout the United States. The primary objective of the Fraud Ring's imposter

  scheme was to       trick and deceive victims into believing they were being contacted by

  officials from the Social Security Administration     ('SSA),   the U.S. Drug Enforcement

  Administration C'DEA'), and other federal agencies to advise them that their identity had

  been stolen, that they were under investigation, or that they were otlerwise r.rnder the


  Aakash Gandhi lndictment Page 2 of 9
               Case 2:21-mj-00405-JLW Document 1 Filed 07/14/21 Page 4 of 10
  ar.:   L:21,-cr-00078-MAC-ZJH *SEALED* Document 2 Filed 07lO8l2t Page 3 of 9 PagelD #:
.




    scrutiny of the federal government. To avoid further scrutiny or penalty, victims were

    required to mail cash to the Gandhi's co-conspirators via Federal Express ("FedEx") or

    United Parcel Service ("UPS").

            5.   The scheme generally worked by the Fraud Ring making initial contact with

    victims by telephone and misrepresenting themselves as government officials. They

    would advise victims that they were under investigation because their Social Security

    number was associated with criminal activity or that their identity had otherwise been

    compromised or associated with a crime. The Fraud Ring would then instruct the victirns

    that in order to safeguard their money, avoid arrest, or avoid seizure of their assets, they

    needed to send payment      immediately. Victims were then directed to send cash to co-

    conspirators utilizing aliases to an address provided to the victim by the Fraud   Rtg,

    which were generally FedEx and UPS pick-up locations,

            6.   Victims were often directed to send multiple such packages to various

    addresses over a period of   time. They were often threatened with arrest; with having

    their personal property and assets seized by the govemment; or with some other official

    action against them if they did not comply.

            7.   The Fraud Ring posed under assumed and false names to pick up packages         of

    cash mailed by    victims at FedEx and UPS pick-up locations and presented false and

    fraudulent identification documents to pick up such packages.

                                              Overt Acts

            8. In furtherance   of the conspiracy and to achieve its objects and purpose, the

    following overt acts, among others, were committed in the Eastern District of Texas and


    Aakash Gandhi lndictment Page 3 of 9
             Case 2:21-mj-00405-JLW Document 1 Filed 07/14/21 Page 5 of 10
Case L:21-cr-00078-MAC-ZJH *SEALED* Document   2 Filed OTlOBlzL Page 4 of g PagelD #:
                                                     5



   elsewhere:

            9.   On or about October 1,2020, an unindicted co-conspirator called Victim R.T.

   in Beaumont, Texas. The unindicted co-conspirator fraudulently identified themselves as

   a   "Social Security Adminisfration Special Agent" and falsely claimed that R.T. was under

   investigation due to R.T.'s social security number being involved in a federal crime. R.T.

  was informed by the unindicted co-conspirator that R.T. could prove that R.T. was not a

  criminal and obtain a new social security number by sending money to the fictitious

  Social Security Administration Special Agent. The unindicted co-conspirator demanded

  that Victim R.T. mail United States cturency to an individual identified as E.C. at a UPS

  Store in Seattle, Washington.

           10. On   or about October 7 ,2020, Victim R.T. mailed a parcel containing not less

  than $10,000 in U.S. currency to E.C. at 3518 Fremont Avenue N., Seattle Washington

  98103 from the Eastern District of Texas.

           11.   The unindicted co-conspirator continued to demand that Victim R.T. mail

  additional payments to E.C. at a UPS Store in Seattle, Washington.

           l2.Onor about October 8,z}z},Victim R.T. mailed a parcel containing not less

  than $10,000 in U.S. curency to E.C. at 3518 Fremont Avenue N., Seattle Washington

  98103 from the Eastern District of Texas.

           13. On or about October   8,2}2},defendant Aakash Gandhi, representing himself

  as E.C., entered the LIPS store located at   35   l8 Fremont Avenue N., Seattle, Washington

  98103 and requested and received parcel containing not less than $10,000 mailed by

  Victim R.T.


  Aakash Gandhi lndictment Page 4 of 9
               Case 2:21-mj-00405-JLW Document 1 Filed 07/14/21 Page 6 of 10
    Case.1:21-cr-00078-MAC-ZJH *SEALED* Document 2 Filed 07lO8l2L Page 5 of 9 PagelD #:
.
                                                   _6

              14. On       or about October 9,2020, defendant Aakash Gandhi, representing

       himself as E.C., entered the UPS store located at 3518 Fremont Avenue N., Seaffle,

       Washington 98103 and requested and received            a   parcel containing not less than $10,000

       rnailed by Victim R.T.

             All in violation of l8 U.S.C. $ 1349.

                                                      COUNTS 2.3

                                                                        Violation: l8 U.S.C. $ 1341
                                                                        (Mail Fraud)
                       i


              15.   Paragraphs l-14 of Count      I   of this indictment are realleged and incorporated

      by reference as though fully set forth herein, as constituting and describing the

       defendant's scheme and artifice to defraud and unlawfully obtain money from victims by

      means of false and fraudulent pretenses, representations, and promises.

             16. On        or about the dates specified as to each count below, in the Eastern District

      of Texas and elsewhere, for the purpose of executing and attempting to execute the

      above-described scheme and artifice to defraud and unlawfully obtain money from

      victims by means of false and fraudulent pretenses, representations, and promises, the

      defendant, Aakash Gandhi, acting in concert with others both known and unknown to

      the Grand Jury, knowingly deposited and caused to be deposited any matter and thing

      whatever to be sent and delivered and caused to be delivered by aprivate and commercial

      interstate carrier according to the direction thereon the following matter:

                                 Count            Date                Description
                                                                   Mail matter
                                   2        October 8,2020
                                                                   containing cash


      Aakash Gandhi lndictment Page 5 of 9
             Case 2:21-mj-00405-JLW Document 1 Filed 07/14/21 Page 7 of 10
Case L:21,-cr-00078-MAC-ZJH *SEALED* Document  2 Filed 07lOBl21, Page 6 of 9 PagelD #:
                                                    7




                                                           delivered to
                                                           Seattle,
                                                          Washington from
                                                          the Eastern
                                                          District of Texas
                                                          Mail matter
                                                          containing cash
                                                          delivered to
                             3        October 9,2020      Seattle,
                                                          Washington from
                                                          the Eastern
                                                          District of Texas

            All in violation of l8 U.S.C. $ 1341.

                 NOTICE OF INTENT TO SEEK CRIMINAL FORX'EITURE
           Pursuant to 18 U.S.C, $$ 981(a)(1)(C) and 982(_aX1) and 28 U.S.C. g 2461(c)
!           1.     The allegations contained in Counts   1   through 3 of this indictment are

    realleged and incorporated by reference as though fully set forth herein for the purpose    of
    alleging forfeiture to the United States of America of certain property in which the

    defendant has an interest.

           2.      Upon conviction of any violation of 18 U.S.C. $S 1349 or 1341, the

    defendant, Aakash Gandhi, shall forfeit to the United States any property, real or

    personal, that constitutes or is derived from proceeds traceable to a violation of any

    offense constituting "specified unlawful activity," or a conspiracy to commit such

    offense, pursuant to 18 U.S.C. $ 981(a)(lXC) and 28 U.S.C. $ 2a6l(c).

           3.      The property which is subject to forfeiture, includes but is not limited to the

    following:

                   A money judgment in the amount of $20,000.00, in United        States

                   cuffency, and all interest and proceeds traceable thereto,


    Aakash Gandhi lndictment Page 6 of 9
           Case 2:21-mj-00405-JLW Document 1 Filed 07/14/21 Page 8 of 10
Case 1:2L-cr-OO078-MAC-ZJH *SEALED* Document 2 Filed O7lO8l27 Page 7 ot g PagelD #:
                                                     8



                    representing the proceeds of the offense, for which the defendant is

                    personally liable.


           4.       Pursuant to 21 U.S.C. $ S53(p), as incorporated by reference by 18 U.S.C. $

   982(b), if any of the forfeitable properly, or any portion thereof, as a result of any act or

   omission of the defendants:

                    a. Cannot be located upon the exercise of due diligence;
                    b.   Has been transferred, or sold to, or deposited with a third party;

                    c.   Has been placed beyond the jurisdiction of the Court;

                    d.   Has been substantially diminished in value; or

                    e.   Has been commingled with other property which cannot be subdivided

                         without difficulty;

   it is the intent of the United States to seek the forfeiture of other properly of the

   defendants up to the value of the above-described forfeitable properties, including, but

  not limited to, any identifiable property in the nalne of Aakash Gandhi.

           5.       By virtue of the comrnission of the offenses alleged in this indictment, any

   and all interest the defendants have in the above-described property is vested in the

  United States and hereby forfeited to the United States pursuant to 18 U.S.C.

   $$   98l(aXlXC) and e82(a)(l) and 28 U.S.C. $ 2a61(c).

           All   pursuant to   l8 u.s.c. $$ 98l(aXlxc) and 982(a)(l) and 28 U.S.C. $ 2461(c),

   and the procedures set      forth at 21 U.S.C. $ 853, as made applicable through 18 U.S.C.   $


  e82(bxl).



  Aakash Gandhilndictment PageT of 9
            Case 2:21-mj-00405-JLW Document 1 Filed 07/14/21 Page 9 of 10
Case L:21,-cr -00078-MAC-ZJ H *S EAL E D* Document 2 Filed 07lO8l21. Page 8 of 9 PagelD #:
                                            9
                                                                                                              :
                                                                                                              :




                                                                                                              :


                                                A TRUE BILL                                                   i
                                                                                                              I
                                                                                                              i

                                                                                                              I
                                                                                                              I
                                                                                                              I

                                                                                                          I
                                                                                                          I
                                                                                                          I
                                                                                                          I



                                                GRAND ruRY FOREPERSON                                     I
                                                                                                          I
                                                                                                          I

                                                                                                          I
                                                                                                          I


   NICHOLAS J. GANJEI                                                                                     I

                                                                                                          I

   ACTING LTNITED STATES ATTORNEY                                                                         I

                                                                                                          I

                                                                                                          I

                                                                                                      I




                                                              1-1-2".t
                                                                                                          I

                                                                                                      i
                                                                                                          !

                                                                                                      I


                   LEE
                                                                                                      I
                                                DATE                                                  I
                                                                                                      I
                                                                                                      I
                                                                                                      I
                                                                                                      I
                                                                                                      I
                                                                                                      I
                                                                                                      I



                                                                                                      i
                                                                                                      I
                                                                                                      I
                                                                                                      i

                                                                                                      I
                                                                                                      I
                                                                                                  i
                                                                                                  I
                                                                                                      I

                                                                                             .t
                                                                                                  i
                                                                                                  I

                                                                                                  I
                                                                                                  I

                                                                                                  I

                                                                                                  i

                                                                                                  I
                                                                                                  I

                                                                                                  I

                                                                                                  I
                                                                                                  I

                                                                                                  I

                                                                                                  I
                                                                                                  i

                                                                                                  I
                                                                                                  I
                                                                                                  I
                                                                                                  I

                                                                                                  I




  Aakash Gandhi lndictment Page 8 of 9
           Case 2:21-mj-00405-JLW Document 1 Filed 07/14/21 Page 10 of 10
Case l-:21-cr-00078-MAC-ZJH *SEALED* Document 2 Filed 07lOBl21, Page 9 of 9 PagelD #:
                                                1-0




                         IN THE UNITED STATES DISTRICT COURT
                          FOR TIIE EASTERN DISTRICT OF TEXAS
                                  BEAUMONT DIVISION

   I.INITED STATES OF       AMERICA              $
                                                 $
   v.                                            $         CRIMINALNO. 1 :21-CR- 10
                                                 $
   AAKASH     GANDHI                             $



                                     NOTICE OF PENALTY

                                            COUNT     1


          Violation: 18 U.S.C. $ 1349
         Penalty:        Imprisonment of not more than twenty (20) years, a fine not to
                         exceed $250,000.00, or both, and a term of supervised release of not
                         more than three (3) years.

          Special Assessment: $100.00

                                         COUNTS 2 and 3

         Violation:      18 U.S.C. $ 1341

         Penalty:        Imprisonment of not more than twenty (20) years, a fine not to
                         exceed $250,000.00, or both, and a term of supervised release of not
                         more than three (3) years.

         Special Assessment: $ 100.00




  Aakash Gandhi lndictment Page 9 of 9
